Citation Nr: 0522795	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970, with subsequent duty in the Army Reserves from 
May 1970 to 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2002, the veteran testified at a hearing before 
a hearing officer at the RO. A transcript of that hearing is 
of record. 


REMAND

When this matter was first before the Board in October 2003, 
the case was remanded for further development. However, since 
some of the pertinent information requested is not in the 
record, another remand is necessary.

In a January 2004 VA Form 21-4138 statement in support of his 
claim, the veteran alleged that he was "at reserve duty in 
Charleston, SC in 1988" when he began to exhibit symptoms of 
paranoid schizophrenia. He stated that he left the reserve 
meeting and saw his doctor who hospitalized him.  Indications 
were that this was in early 1988.

In its October 2003 remand, the Board requested verification 
as to whether the veteran was on some duty status in early 
1988 at the time of initial hospitalization for psychiatric 
disability which the private records of hospitalization 
reflect to be January 20, 1988. Records obtained by the RO 
include Reserves service medical records and personnel 
records. They include Statements of Retirement Points and 
other annual reports showing active duty points earned 
between April 25, 1987 and April 24, 1988. However, these 
records do not elaborate as to the actual dates on which the 
veteran was on active duty for training (ACDUTRA), or on 
active duty, in the Reserves. The RO should make efforts to 
verify all dates the veteran served of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), or on which he was on active duty, in 1988.

This information is necessary for adjudication of the claim, 
and was specifically requested by the Board in its prior 
October 2003 Remand. The Board is obligated by law to ensure 
that RO's comply with its directives. Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should request a listing of 
all dates pertinent to training duty 
in the Army Reserves in 1988, when the 
veteran was on ACDUTRA or INACDUTRA, 
or on active duty service, if any. It 
should be specifically noted whether 
the veteran was on active duty in the 
Army Reserves at the time of the 
initial January 20, 1988 admission, as 
asserted.  The veteran is encouraged 
to provide any supporting data that he 
may have, such as orders to active 
duty training.  He should also provide 
information concerning is Reserve unit 
and where records might be if needed.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement 
to service connection for a 
psychiatric disability.  If the 
benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
must be furnished a supplemental 
statement of the case and be given the 
appropriate time period to respond 
before the claims folder is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




